Citation Nr: 1453087	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES
 
1.  Entitlement to service connection for a respiratory disorder.
 
2.  Entitlement to service connection for a prostate disorder.
 
3.  Entitlement to service connection for an eye disorder, to include conjunctivitis.
 
4.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease.
 
5.  Entitlement to service connection for a right shoulder disorder.
 
6.  Entitlement to service connection for sleep apnea.
 
7.  Entitlement to service connection for a skin disorder.
 
8.  Entitlement to service connection for migraine headaches.
 
9.  Entitlement to service connection for hypertension.
 
10.  Entitlement to an evaluation in excess of 10 percent for tinnitus.
 
11.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.
 
12.  Entitlement to a compensable evaluation for recurrent bilateral ear infections.
 
13.  What evaluation is warranted for herpes simplex virus (hereinafter "herpes") from December 23, 2008?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and spouse
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty to include periods from April 1982 to April 1986, October 2001 to October 2002, and from December 2006 to October 2007.  He also had intermittent periods of Reserve service to include active duty for training.
 
This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for a breathing problem, benign prostate hypertrophy, conjunctivitis, and reflux disease more broadly as described above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
In a March 2009 rating decision, VA proposed to reduce the Veteran's service-connected dermatosis from 10 percent disabling to noncompenseable.  In a May 2011 Statement of the Case, the rating of 10 percent was continued.  Because the proposed reduction was never effectuated the issue is not before the Board.  
 
In a May 2011 rating decision, the RO granted entitlement to service connection for lumbar neuritis, status post cervical spine fusion; residuals of a brain/head injury; and a left shoulder strain.  As this represents full grants of the benefits sought, these matters are no longer before the Board.  Further, although the Veteran filed a Notice of Disagreement as to the assigned evaluation for lumbar neuritis, he failed to perfect the appeal, and thus it is also not before the Board and will not be discussed.
 
In March 2013, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.
 
At the March 2013 Travel Board hearing, the Veteran raised a claim of entitlement to an increased rating for dermatosis.  Previously, in a June 2011 statement, the Veteran claimed entitlement to increased ratings for residuals of his brain/head injury and a left shoulder strain.  Although these issues have been raised by the record, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to service connection for a respiratory disorder, prostate disorder, eye disorder, gastrointestinal disorder, right shoulder injury, sleep apnea, anomalies of a skin disorder and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  In a March 2012 submission, the Veteran expressed a desire to withdraw his appeal on the issues of entitlement to service connection for hypertension and entitlement to increased ratings for tinnitus, bilateral hearing loss and bilateral recurrent ear infections.
 
2.  The Veteran's herpes simplex virus does not affect at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, and does not require the use of systemic therapy or intensive light therapy for a total duration of less than 6 weeks during the past 12-month period. 
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issues of entitlement to service connection for hypertension and entitlement to increased ratings for tinnitus, bilateral hearing loss and bilateral recurrent ear infections, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
 
2.  The criteria for a compensable rating for herpes simplex virus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7899-7806 (2014).
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawn Claims
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the appellant or by his authorized representative.  Id.  
 
In a March 2012 submission, the Veteran withdrew his appeal as it relates to the issues of entitlement to service connection for hypertension and entitlement to increased ratings for tinnitus, bilateral hearing loss and bilateral recurrent ear infections.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the aforementioned issues and they are dismissed.
 
Duties to Notify and Assist
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony in a March 2013 Travel Board hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Increased Rating Claims
 
Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  
 
If the veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  
 
In this case, herpes simplex virus is not listed in the Rating Schedule, however, the appellant's symptomatology is contemplated by analogy under the Schedule of Ratings for the Skin, under Diagnostic Code 7822.  38 C.F.R. § 4.118.
 
Under Diagnostic Code 7822, a zero percent rating is warranted where there is less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy or intensive light therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.
 

Herpes Simplex Virus
 
The Veteran's contends his herpes simplex virus warrants a compensable evaluation.
 
At a January 2009 VA examination the appellant reported itchiness and tingling before an outbreak that occurred about three to four times a year.  He alleged that his outbreaks were caused by heat and stress, and the symptoms resolved within a week.  He also reported testicular pain during outbreaks.  The Veteran used a topical medication as treatment.  Upon physical examination, the penis was described as normal.
 
In a March 2013 statement, the Veteran repeated his contentions as to the duration and frequency of his outbreaks.  He also reported additional symptoms of a slight fever sometimes, small pimples with puss, swollen lymph nodes, and emotional stress.  He stated he used an ointment for treatment.
 
At a July 2014 VA examination, the examiner reported there was no active rash present and that the infection covered less than five percent of the total body area.  There was no exposed area affected.  There was also no evidence of scarring or disfigurement, and no reported oral or topical medication for treatment of herpes in the prior 12 months.  The disorder was judged not to affect his ability to work.
 
After a careful review of the record the Board finds that the service-connected herpes does not warrant a compensable rating.  The evidence does not demonstrate his herpes covers at least five percent of his entire body or exposed areas affected.  There is also no evidence that he used any form of treatment other than topical therapy within the past 12 month period.  As such, the Veteran is not entitled to a rating higher than zero percent.
 
The Board has also considered whether a higher disability rating is warranted under Diagnostic Code 7800 for disfigurement of the head face or neck or Diagnostic Codes 7801 to 7805 for scars.  However, the there is no evidence of any scarring or disfigurement, underlying soft tissue damage, limited motion, instability, pain, or limitation of function that would afford the Veteran a rating higher than currently assigned.  Such diagnostic codes are not for application under the circumstances of this case.
 
In reaching the above determination, the Board has considered the Veteran's statements as to the nature and severity of his skin disability.  The Veteran is competent to report that his symptoms that he experiences.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that, even considering his statements, the criteria for the next higher rating have not been more nearly approximated.  Simply put, the Board finds the findings of the trained medical professionals to warrant higher probative value.
 
Extrascheduler Considerations
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, the scheduler rating criteria contemplates the extent and severity of the Veteran's herpes simplex virus.  The Veteran has not demonstrated the scheduler criteria are inadequate to describe the severity of his symptoms and has not indicated his disability results in marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that the rating criteria are therefore adequate to evaluate his herpes and referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).  
 
Furthermore, the Board notes the VA granted a total disability evaluation based on individual unemployability due to service connected disorders, in a September 2014 rating decision.
 
 
ORDER
 
The appeal is dismissed with respect to the issues of entitlement to service connection for hypertension and entitlement to increased ratings for tinnitus, bilateral hearing loss and bilateral recurrent ear infections.
 
Entitlement to a compensable disability rating for herpes simplex virus is denied.
 
 
REMAND
 
The Board finds that additional evidentiary development is required before the remaining claims can be properly adjudicated.
 
Right Shoulder Injury, Sleep Apnea, a Skin Disorder and Migraine Headaches
 
In April 2009, the Veteran filed a Notice of Disagreement with the rating decision denying entitlement to service connection for a right shoulder injury, sleep apnea, a skin disorder and migraine headaches.  A review of the record does not indicate that a Statement of the Case has been issued for these matters and as such, a remand is warranted for this purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Respiratory Disorder
 
The Veteran contents he developed a respiratory disorder while actively serving in the military due to exposure to aircraft fumes, burn pit smoke, cold weather, pollution, and asbestos.  See March 2013 statement.  Service treatment records indicate he was diagnosed with nasopharyngitis and bronchitis in April 1983, which resolved.  Private records indicate he was diagnosed with asthma in November 2005.  At a January 2008 VA respiratory examination, his diagnoses included mild asthma/mild chronic obstructive pulmonary disease secondary to smoking with obstructive lung disease, restrictive lung disease due to extra-pulmonary causes such as being overweight, and probable obstructive sleep apnea secondary to worsening obesity.  The  Veteran has since submitted numerous statements that he does not and has never smoked.  At a July 2014 VA respiratory examination, he underwent a pulmonary function test and the results indicated he had multiple respiratory conditions, such as restrictive lung disease, with chronic obstructive pulmonary disease as a contributing factor.  The examiner indicated that the pulmonary function test findings were not consistent with asthma.  No opinion was provided as to whether any of the Veteran's current respiratory disorders were related to his military service.  As such, a remand is warranted.
 
Prostate Disorder
 
The Veteran contends his prostate disorder is related to his active military service.  Private treatment records from River Bend Medical Group indicate he was diagnosed with prostatitis in February 1989.  Service treatment records from August 2007 through October 2007 show recurrent diagnoses for a prostate disorder (listed as either prostatitis acute bacterial, prostate disorder or prostatitis).  At a January 2008 VA examination, the examiner diagnosed chronic prostatitis with lower urinary tract symptoms, and benign prostatic hypertrophy.  His prostate-specific antigen was within normal limits.  The examiner noted the prostatitis was chronic and stable over many years, and was most likely a pre-existing condition.  Further, at his March 2013 hearing, the Veteran that he was told by a medical professional that gonorrhea causes prostatitis.  The Board notes the Veteran was diagnosed with a number or sexually transmitted diseases while in service, to include gonorrhea in January 1985.  The Board notes no opinion was provided as to whether the Veteran's current prostate disorder is related to his military service.  As such, a remand is warranted.  
 

Eye Disorder to include conjunctivitis and dry eye syndrome
 
The Veteran contends he has an eye disorder, to include conjunctivitis and a dry eye syndrome, related to his active military service.  In June 1981, he underwent a left eye radial keratotomy surgery.  Service treatment records indicate he had recurrent diagnoses of conjunctivitis in May 1985, July 2007 and October 2007.  At a February 2008 ophthalmologic examination, the Veteran's diagnoses included dry eye syndrome.  At a June 2012 VA optometry visit, his diagnoses included dry eye syndrome with mixed causal mechanism, seborrheic blepharitis, chronic meibomian gland dysfunction, and ocular rosacea.  No opinion has been provided as to whether any of the Veteran's eye disorders are related to his military service.  As such, a remand is warranted.
 
Gastrointestinal Disorder
 
The Veteran contends he has a gastrointestinal disorder due to a history of food poisoning, eating fast food, and stress related to a  neck injury he sustained during his active military service.  See November 2013 statement.  Service treatment records show he was diagnosed with enteritis in March 1985 and viral gastroenteritis in January 1986.  While on reserve duty in October 1996, he was treated for food poisoning.  When he re-entered active service, he was diagnosed with esophageal reflux in May 2007 and August 2007.  A January 2008 VA examination revealed a diagnosis of gastroesophageal reflux disease managed by over-the-counter Rolaids and daily Prilosec.  At a June 2010 VA examination, the examiner indicated there was no pathology to render a diagnosis.  During the same period, an examination from Cooley Dickinson Hospital revealed that an upper gastrointestinal series was within normal limits.  It also indicated there were signs and symptoms of heartburn.  In a June 2011 statement, the Veteran's private physician, Dr. S.M.S., confirmed the appellant had gastroesophageal reflux disease since 2009.  Clarification is needed as to whether the Veteran has a current gastrointestinal disorder and if so, whether it is related to his military service.  As such, a remand is warranted.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Also request and obtain the appellant's complete Social Security records and associate them with the record.  
 
2.  Contact the appropriate organizations to verify every date of service and type of service performed by the appellant.  A report outlining the appellant's retirement points DOES NOT fulfill this instruction.  If that development fails to provide all pertinent dates of active duty for training and/or inactive duty training, then:  
 
(a)  Contact the Defense Finance and Accounting Services and all other appropriate records repositories and request they review the appellant's pay record and ascertain all dates when the appellant served on active duty, active duty for training, or inactive duty training.  
 
(b)  Thereafter, the RO is to prepare a written report detailing the beginning and ending dates of each period of active duty for training and inactive duty training which the claimant attended while serving in the Reserve.  Include a copy of that summary in the claims file.
 
If the RO cannot locate all requested government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the missing government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After the aforementioned development has been completed, issue a Statement of the Case for the issues of entitlement to service connection for a right shoulder injury, sleep apnea, a skin disorder and migraine headaches.  The Veteran is advised that he must file a timely substantive appeal if he wants the Board to consider these issues.  If a timely substantive appeal is not filed, the matters should be closed by the RO.
 
4.  Thereafter, schedule the Veteran for appropriate examinations VA to assess the nature and etiology of any respiratory, prostate, eye and gastrointestinal disorders.  Each examiner must review the Veteran's electronic records in Virtual VA and VBMS.  The examination report should indicate that these files were reviewed.  Provide the examiner with a copy of the written report detailing the beginning and ending dates of each period of active duty for training and inactive duty training.
 
Thereafter, as to each diagnosed disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: 
 
(a) Had its onset during the Veteran's period of active military service, or any period of reserve military service while on active duty for training;
 
(b) Is related to the Veteran's active military service, or any period of reserve military service while on active duty for training;
 
(c) Was permanently increased beyond its natural progression during any period of reserve military service while on active duty for training;
 
A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions, as well as any lay assertions or private medical opinions of record.  
 
If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.
 
5.  Adjudicate all referred issues, to include entitlement to an increased rating for a brain/head injury and a left shoulder strain.  The appellant is advised that he must perfect a timely appeal in order for the Board to review any denial of an increased rating for any of these disorders.
 
6.  Thereafter, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the matter to the Board
 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


